Title: Mond 15th.
From: Adams, John Quincy
To: 


       This morning a brig and a schooner went out I suppose after wood to the eastward. About 8 o clock the Gentlemen went to breakfast. Sammy Charles and I dont breakfast with them. About ten o clock we set sail in company with a brig which is to carry back the Pilot and the Courier De L’Europe who came from France with us. About half after three the Pilot went away from us; he told us he would stay off Cape Ann till eleven o clock next morning.
      